UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6493


RENE FERNANDEZ GARCIA,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-hc-02182-D)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rene Fernandez Garcia, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rene Fernandez Garcia, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)    petition.       We   have    reviewed   the    record   and   find   no

reversible error.         Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.    Garcia v. United States, No. 5:13-hc-02182-D (E.D.N.C.

Mar. 20, 2014).          We dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented     in    the

materials      before   this   court    and   argument    would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                         2